UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4003



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIN RUELAS-VILLALOBOS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00442-TSE-2)


Submitted:   September 28, 2007           Decided:   October 15, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry Tun, Daniel K. Dorsey, Washington, D.C., for Appellant.
Chuck Rosenberg, United States Attorney, Steven D. Mellin,
Assistant United States Attorney, David B. Joyce, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marin Ruelas-Villalobos appeals his convictions and 240-

month sentence for conspiracy to possess with intent to distribute

marijuana, five or more kilograms of cocaine, and fifty grams or

more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

846 (2000); possession with intent to distribute five or more

kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2 (2000); and illegal reentry after removal for an

aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2000). Ruelas-Villalobos contends the district court violated his

right     to    a    fair   trial   by    excessively    intervening   in    the

proceedings.         Finding no error, we affirm.

               Because Ruelas-Villalobos did not object to the judicial

intervention at trial, we review the claims for plain error.                  See

United States v. Smith, 452 F.3d 323, 330 (4th Cir. 2006) (citation

omitted).        Four conditions must be met before this court will

notice plain error:         (1) there must be error; (2) it must be plain

under current law; (3) it must affect substantial rights, typically

meaning the defendant is prejudiced by the error in that it

affected       the   outcome   of   the   proceedings;   and   (4)   the    error

seriously affected the fairness, integrity, or public reputation of

judicial proceedings. United States v. Olano, 507 U.S. 725, 733-37

(1993).




                                         - 2 -
                  Pursuant to Fed. R. Evid. 614, a district court is

permitted to call witnesses on its own motion, and may interrogate

any witness who testifies at trial.                    It is “settled beyond doubt

that in a federal court the judge has the right, and often an

obligation, to interrupt the presentations of counsel in order to

clarify      misunderstandings          or    otherwise     insure       that     the   trial

proceeds efficiently and fairly.”                     United States v. Morrow, 925

F.2d 779, 781 (4th Cir. 1991) (internal quotation marks omitted).

                  Because issues of trial management are largely left to

the     discretion         of    the   district       court,      we     review      judicial

interference claims with a “measure of deference” to the district

court’s judgment.               Smith, 452 F.3d at 333.             However, the trial

judge    must       ensure      that   he    does    not   create      an   appearance       of

partiality through continued intervention or interruption on behalf

of one of the parties.              See United States v. Godwin, 272 F.3d 659,

677 (4th Cir. 2001) (citation omitted).                     Ultimately, the district

court must “never [reach] the point at which it appears clear to

the jury that the court believes the accused is guilty, . . . or

[give] the appearance of bias or partiality in any way or [become]

so pervasive in his interruptions and interrogations that he may

appear       to    usurp     the    role     of   either    the     prosecutor        or   the

defendant’s counsel.”              United States v. Parodi, 703 F.2d 768, 775-

76    (4th    Cir.     1983)       (citations       omitted).       In      making    such   a

determination, we do not look at the challenged questions in


                                             - 3 -
isolation, but rather examine the “demeanor and conduct of the

trial judge throughout the trial” for evidence of partiality or

bias sufficient to deprive the defendant of his right to a fair

trial.    Id. at 776.

             Ruelas-Villalobos claims the district court helped to

rehabilitate      the   Government’s   witnesses      after   they   had   been

impeached.        The   Government’s   first    witness,   Patricia    Triana,

testified briefly regarding her translation of the Government’s

audio recordings from Spanish to English. Ruelas-Villalobos claims

that     during   cross-examination,     he    successfully    attacked     the

“credibility” of the translation, but that his efforts were negated

when the district court called Triana back to the stand and asked

her a series of additional questions.                However, the district

court’s questions simply regarded the process used by Triana when

she found words to be unintelligible.           The court’s inquiries were

clearly intended to clarify this matter for the jury and to explain

the relevance of context in making an accurate translation.                 See

Smith, 452 F.3d at 332.

             The Government’s next witness, Donald Griffin, testified

about    Ruelas-Villalobos’     presence      and   involvement   in   various

meetings during which the purchase of cocaine was discussed.

Ruelas-Villalobos claims the district court’s questions to Griffin

“tied appellant to the purchase of drugs” and that its “excessive

intervention” assisted the Government in questioning the witness.


                                   - 4 -
However, the district court’s questions during direct examination

were intended to produce additional details regarding the nature of

the drug meetings and Ruelas-Villalobos’ role, as it was unclear

how much involvement he had due to his limited ability to speak

English. Most of the court’s questions related to clarifying which

individuals were speaking on the Government’s recordings of these

meetings and what those individuals said, as well as establishing

the context of the conversations.

             During   cross-examination,    the   district   court   asked

questions regarding the breadth of Griffin’s plea deal and his

assistance to the Government.     While Ruelas-Villalobos claims this

“destroyed” the effectiveness of the cross-examination, the court

simply inquired as to how far Griffin might go to assist his

brother, who was also being prosecuted for drug distribution, as

Griffin had failed to answer the question directly.          See Parodi,

703   F.2d   at   775.    The   remainder   of    the   district   court’s

interactions merely involved directing the witness to answer a

question that had been previously asked by counsel.

             As for Jesus Vega, Jr., another Government witness,

Ruelas-Villalobos claims that the district court’s questions helped

to tie him to the drug transactions while also bolstering the

credibility of the witness.     However, the district court provided

no such assistance to the Government’s presentation; rather, the

court asked Vega to repeat his answer and noted for the record that


                                  - 5 -
Vega had identified Ruelas-Villalobos.                See Morrow, 925 F.2d at

781.    The district court also intervened on two occasions after

finding the Government’s questions were leading or dealt with

irrelevant material, as the court restated the questions to avoid

any objectionable responses. See United States v. Castner, 50 F.3d

1267, 1273 (4th Cir. 1995).              Finally, the district court asked

Vega,    who    had   pled    guilty,    about   his    understanding       of   the

Sentencing Guidelines and sentencing procedure and whether he was

given any promises of a sentencing reduction.                        While Ruelas-

Villalobos contends these questions blunted his attack on Vega’s

credibility, he provides no explanation or support for these

conclusory allegations.

               During the direct examination of Carlos Ruelas, Ruelas-

Villalobos’ son and the defense’s first witness, the district court

asked no questions; however, Ruelas-Villalobos contends the court’s

intervention during cross-examination had the effect of “usurping

the    role    of   the   prosecutor.”      However,     the   district     court’s

questions were brief and infrequent, as the court asked Ruelas a

few questions in an attempt to clarify his testimony.                 Not only was

this an appropriate effort by the court to ensure the facts were

properly      developed      and   understood    by    the   jury,    but   Ruelas-

Villalobos has failed to demonstrate that he was prejudiced by the

court’s actions or the witness’ responses.




                                        - 6 -
          Ruelas-Villalobos    next    contends    the   district   court

excessively intervened in the examination of his other son, Marin

Ruelas-Gutierrez.   While Ruelas-Villalobos identifies a number of

statements by the district court that he contends implicitly

questioned the witness’ credibility, almost all of the court’s

efforts involved restating and clarifying counsel’s questions or

asking for additional elaboration from Ruelas-Gutierrez.1

          Finally, Ruelas-Villalobos contends the district court

unnecessarily intervened during his own testimony.         However, the

court’s   involvement    largely    related   to   restating   counsel’s

questions, often to avoid irrelevant or objectionable testimony or

to direct Ruelas-Villalobos to answer a specific inquiry.             See

Castner, 50 F.3d at 1273.    The court also asked Ruelas-Villalobos

to identify the individuals speaking on a recording and to clarify

certain facts regarding his personal and criminal history. Ruelas-

Villalobos claims that certain questions asked by the district

court may have indicated to the jury that it did not find his

testimony credible.     Even if the district court’s questions could

be read to indicate some level of skepticism or disbelief of


     1
      During direct examination, the district court asked Ruelas-
Gutierrez a series of questions regarding his father’s arrival in
the United States and his knowledge of the English language.
Additionally, during cross-examination, the court asked Ruelas-
Gutierrez whether he had previously pled guilty in Virginia to a
drug offense. While this line of inquiry is generally pursued by
the Government, Ruelas-Gutierrez has failed to demonstrate
prejudice, much less prejudice amounting to the denial of a fair
trial. See Parodi, 703 F.2d at 776.

                                   - 7 -
Ruelas-Villalobos’ testimony, we find that in light of the court’s

conduct throughout the trial and its instructions to the jury,2

these isolated statements fail to establish any partiality or bias

that would amount to reversible error, much less plain error.

            Accordingly, we affirm Ruelas-Villalobos’ convictions and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




     2
      During the preliminary instructions to the jury, the district
court stated that nothing it may say or do during the trial should
be understood as indicating what the verdict should be, as the
jurors were the sole judges of the facts in the case.
Additionally, during the closing instructions, the district court
noted that any questions it may have asked during the trial were
only meant to clarify matters and did not reflect any opinion on
the issues to which the questions may have related. See Smith, 452
F.3d at 333-34; Parodi, 703 F.2d at 778.

                                - 8 -